Dismissed and Memorandum Opinion filed July 29, 2014




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00409-CV

                   VIOLA PERFECTO CLARK, Appellant
                                       V.

                    CORNEL TYRONE CLARK, Appellee

                   On Appeal from the 245th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-08718


              MEMORANDUM                        OPINION
      This appeal is from a final decree of divorce signed April 25, 2014.
Appellant filed a notice of appeal on May 27, 2014. To date, our records show that
appellant has neither established indigence nor paid the $195.00 appellate filing
fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence);
see also Order Regarding Fees Charged in Civil Cases in the Supreme Court and
the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,
Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing fees in court of appeals);
Tex. Gov’t Code ' 51.207 (same).

      On June 12, 2014, this court notified appellant that the appellate filing fee
was due and the appeal was subject to dismissal if the filing fee was not paid
within ten days. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case because appellant has failed to comply with notice from clerk requiring
response or other action within specified time). Appellant has not paid the
appellate filing fee, and she did not respond to this court’s order.

      In addition, no clerk’s record has been filed. The clerk responsible for
preparing the record in this appeal informed the court appellant did not make
arrangements to pay for the record. On July 3, 2014, notification was transmitted to
all parties of the court’s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment. See Tex. R. App. P. 37.3(b).
Appellant has not provided this court with proof of payment for the record or filed
any response to this court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2